THE STATE OF SOUTH CAROLINA
                          In The Court of Appeals

             Russell Shane Carter, Respondent/Appellant,

             v.

             Bruce Bryant, as Representative for the Office of the
             York County Sheriff, Appellant/Respondent.

             Appellate Case No. 2016-002556



                             Appeal From York County
                        John C. Hayes, III, Circuit Court Judge


                                 Opinion No. 5710
                  Heard September 16, 2019 – Filed January 15, 2020


              AFFIRMED IN PART AND REVERSED IN PART


             Andrew F. Lindemann, of Lindemann, Davis & Hughes,
             PA, and Robert David Garfield, of Crowe LaFave, LLC,
             both of Columbia, for Appellant/Respondent.

             John Christopher Mills, of J. Christopher Mills, LLC, and
             Alexandre Thomas Postic, of Law Offices of Alex Postic,
             both of Columbia, for Respondent/Appellant.


HILL, J.: Following the nolle pros dismissal of an assault and battery of a high and
aggravated nature (ABHAN) charge against him, Russell Shane Carter sued former
York County Sheriff Bruce Bryant, in his official capacity as York County Sheriff,
for false arrest and malicious prosecution. The trial court directed a verdict for
Bryant on the false arrest claim but let the malicious prosecution claim proceed. The
jury awarded Carter $150,000 actual damages. Both sides now appeal. Carter
appeals the directed verdict against him on his false arrest claim and the exclusion
of his expert witness. We affirm these rulings. Bryant raises several issues on
appeal, including the fundamental one that the trial court should have granted him a
judgment notwithstanding the verdict (JNOV) on Carter's malicious prosecution
claim because the only reasonable inference from the evidence was that there was
probable cause to arrest Carter. We agree with Bryant and, therefore, reverse the
judgment against him.

                                           I.
Carter and his family rented a home on property they shared with three mobile
homes. Carter served as caretaker of the property, including assisting other renters
with the troublesome well that served as the water supply.

According to Carter, one night in April 2012, he was awakened by someone banging
on his front door. The person refused to identify himself, so Carter opened his front
door and cracked the screen door to talk with him. A man, later identified as Michael
Robinson Faile, stated he wanted water. Carter repeatedly told Faile he was
trespassing and asked him to leave, but Faile refused. Carter sensed Faile smelled
of alcohol, decided Faile would not listen, and agreed to check the water the next
day. Faile demanded Carter check the water immediately. Carter asked his wife to
call the sheriff's office. Carter stated Faile moved forward and put his hands on the
screen door, and in response, Carter's wife handed her husband an aluminum
baseball bat. Carter again asked Faile to leave, but Faile refused. Carter tried to
close the screen door, but Faile placed one hand inside the door to hold it open and
struck Carter on the side of the head with his other hand. As Carter tried to force
Faile outside, Faile continued to hit Carter. Carter then hit Faile in the head with the
bat and continued to hit him after Faile fell to the ground. Carter stood over Faile
until the police arrived. The entire fracas occurred on Carter's front porch.

When Deputy Kevin Gwinn of the York County Sheriff's Office arrived at the scene,
Carter was holding the bat and standing over a motionless Faile. EMS arrived and
took Faile to a hospital, and Deputy Gwinn and the other responding officers took
statements from Carter and his wife. Carter told Gwinn his version of the altercation
and asked if he was protected by the "Stand My Ground Law," referring to the South
Carolina Protection of Persons and Property Act (PPPA), also popularly known as
the law incorporating the common law "Castle Doctrine." See S.C. Code Ann. §§
16-11-410 to -450 (2015). One of the officers responded "that law might be down
in Florida but that ain't up here." The officers did not arrest Carter at this time.
After leaving Carter's home, Deputy Gwinn went to the hospital to obtain Faile's
statement. Faile told Deputy Gwinn he went to speak with Carter about the water,
in hopes of assisting with any necessary repair of the well. He explained he was
walking off Carter's porch when Carter hit him in the back of the head, and a struggle
ensued. Deputy Gwinn noted Faile's head was injured and even sunken in several
spots, and Faile had bruises all over his body. Deputy Gwinn prepared an incident
report, which detailed both Carter's and Faile's versions of the incident and Faile's
injuries.

The following day, Deputy Gwinn met with York County magistrate Leon Yard to
discuss the case. After Deputy Gwinn presented the case, Yard determined there
was probable cause to issue an arrest warrant for Carter on the charge of ABHAN.
The affidavit on the face of the warrant sworn by Deputy Gwinn states:

             On April 25, 2012, in the county of York, one Russell
             Shane Carter did willfully and unlawfully violate SC Laws
             by striking Michael Robin Faile about the head and body
             with an aluminum baseball bat causing visible injuries that
             required medical attention. The victim was transported to
             Piedmont Medical Center in Rock Hill by EMS. Probable
             cause based on a police investigation. REPORT #
             201200013457.

An assistant solicitor later nolle prossed the charge against Carter (who was never
indicted), noting on the dismissal form that Carter's "actions were within the law"
and later testifying Carter's actions were likely protected by the PPPA, the Castle
Doctrine, and the defense of habitation.

                              II. CARTER'S APPEAL
   A. False Arrest and the Facially Valid Warrant Doctrine

Carter's appeal centers on the trial court's directing a verdict against him on his false
arrest claim. We may reverse the grant of a directed verdict only if there is no
evidence supporting it or it is controlled by an error of law. Estate of Carr ex rel.
Bolton v. Circle S Enters., Inc., 379 S.C. 31, 39, 664 S.E.2d 83, 86 (Ct. App. 2008).
The trial court ruled that because Carter was arrested on the strength of a facially
valid warrant, there was no false arrest as a matter of law. We agree with the trial
court.
False arrest in South Carolina is also known as false imprisonment. The elements
of the tort are intentional restraint of another without lawful justification. See Jones
v. City of Columbia, 301 S.C. 62, 64, 389 S.E.2d 662, 663 (1990); Jones by Robinson
v. Winn-Dixie Greenville, Inc., 318 S.C. 171, 175, 456 S.E.2d 429, 432 (Ct. App.
1995); Patrick Hubbard & Robert L. Felix, The South Carolina Law of Torts 455
(4th ed. 2011); see also Wallace v. Kato, 549 U.S. 384, 388 (2007) ("False arrest and
false imprisonment overlap; the former is a species of the latter."). The hallmark of
the tort is an unlawful restraint deliberately applied, and it is grounded in the law of
trespass. See William L. Prosser & W. Page Keeton et al., Prosser and Keeton on
Torts § 11 (5th ed. 1984).

It has long been the law that one arrested pursuant to a facially valid warrant has no
cause of action for false arrest. Bushardt v. United Inv. Co., 121 S.C. 324, 330, 113
S.E. 637, 639 (1922) ("It has been definitely decided in this jurisdiction that where
one is 'properly arrested by lawful authority,' 'an action for false imprisonment
cannot be maintained against the party causing the arrest.'"). In the event no probable
cause existed, the remedy is to sue for malicious prosecution, not false arrest. See
Brooks v. City of Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996) ("At common
law, allegations that a warrantless arrest or imprisonment was not supported by
probable cause advanced a claim of false arrest or imprisonment. . . . However,
allegations that an arrest made pursuant to a warrant was not supported by probable
cause, or claims seeking damages for the period after legal process issued, are
analogous to the common-law tort of malicious prosecution."); see also Porterfield
v. Lott, 156 F.3d 563, 568 (4th Cir. 1998) (accord).

An early South Carolina case relies on a distinction drawn by Lord Mansfield that
the trespass-based wrong of false imprisonment occurs when a defendant's actions
are "upon the stating of it" manifestly illegal, while a malicious prosecution is for a
prosecution that began as manifestly legal but "was carried on without cause."
McHugh v. Pundt, 17 S.C.L. (1 Bail.) 441, 445 (1830) (quoting Sutton v. Johnstone,
1 T.R. 544); see generally Hubbard & Felix, supra at 464 ("The distinguishing factor
of the tort of false imprisonment, is that, unlike either [malicious prosecution or
abuse of process], it cannot, by definition, involve a lawful arrest or detention."). If
a plaintiff suing for false arrest "has shown that the arrest and imprisonment of which
he complains was made under legal process, regular in form, and lawfully issued and
executed, then he has proved himself out of court." McConnell v. Kennedy, 29 S.C.
180, 186–87, 7 S.E. 76, 78 (1888).

It appears Gist v. Berkeley County Sheriff's Department, 336 S.C. 611, 521 S.E.2d
163 (Ct. App. 1999), and Law v. South Carolina Department of Corrections, 368
S.C. 424, 629 S.E.2d 642 (2006), have caused some confusion surrounding the
elements of false arrest. However, in Gist, the defendant sheriff's department
conceded the warrant lacked probable cause. 336 S.C. at 166, 521 S.E.2d at 616.
Citing Wortman v. Spartanburg, 310 S.C. 1, 425 S.E.2d 18 (1992), the court in Gist
stated the "fundamental issue in determining the lawfulness of an arrest is whether
there was 'probable cause' to make the arrest." Gist, 336 S.C. at 615, 521 S.E.2d at
165; see also Law, 368 S.C. at 441, 629 S.E.2d at 651 (accord). Wortman, however,
involved a warrantless arrest. It is true of course that a warrant issued without
probable cause violates the Fourth Amendment of the United States Constitution and
Article I, section 10 of the South Carolina Constitution and makes any seizure based
solely on the warrant unlawful. See, e.g., Manuel v. City of Joliet, Ill., 137 S. Ct.
911, 919 (2017) (stating in a §1983 case, "[i]f the complaint is that a form of legal
process resulted in pretrial detention unsupported by probable cause, then the right
allegedly infringed lies in the Fourth Amendment"). But a facially valid warrant that
proves to lack probable cause does not make the initial arrest unlawful for the
purposes of the tort of false arrest. Otherwise, the doctrine of facial validity would
be extinct.

Neither Gist nor Law mentioned—much less overruled—the long-standing
precedent that an arrest pursuant to a facially valid warrant will not support an action
for false arrest. This unbroken line of authority was not breached by Gist or Law
and compels us to affirm the trial court's grant of directed verdict on Carter's false
arrest claim. See Pundt, 17 S.C.L. (1 Bail.) at 445–46; McConnell, 29 S.C. at 186–
87, 7 S.E. at 78–79; Bushardt, 121 S.C. at 330, 113 S.E. at 639; Cannon v. Haverty
Furniture Co., 179 S.C. 1, 17–19, 183 S.E. 469, 476, 479–80 (1935); Watkins v.
Mobil Oil Corp., 281 S.C. 79, 80, 313 S.E.2d 641, 642 (Ct. App. 1984); Manley v.
Manley, 291 S.C. 325, 330, 353 S.E.2d 312, 314 (Ct. App. 1987). We could cite
many more supporting cases, but as the court noted in Pundt, such piling on would
"swell this opinion to inordinate length," 17 S.C.L. (1 Bail.) at 477, and we have said
enough.

We agree with the trial court that the arrest warrant was facially valid. The facially
valid inquiry is not an invitation to look beyond the language of the warrant, which
need only contain information given under oath that "plainly and substantially" sets
forth the offense charged. S.C. Code Ann. § 22-3-710 (2007). We conclude as a
matter of law that the warrant here was facially valid and complied with section
22-3-710 as it set forth concrete facts plainly and substantially showing Carter had
committed the crime. Deputy Gwinn's affidavit was sworn under oath, and the
magistrate signed the warrant attesting that the affidavit furnished "reasonable
grounds to believe" Carter committed the crime of ABHAN. A warrant is "facially
valid" if (1) it is regular in form, (2) it is issued by a court official having authority
to issue the warrant for the conduct it describes and jurisdiction over the person
charged, and (3) all proceedings required for the proper issuance of the warrant have
duly taken place. See Restatement (Second) of Torts § 123 (Am. Law Inst. 2019).
Here, the warrant was regular in form because it was on a form approved by the
South Carolina Attorney General as required by section 17-13-160 of the South
Carolina Code (2014) and its content complied with section 22-3-710. There is no
dispute Magistrate Yard had sufficient authority and jurisdiction to issue the warrant;
that he was neutral, independent, and detached; and all necessary proceedings for
the warrant's issuance duly occurred. See McConnell, 29 S.C. at 189–90, 7 S.E. at
80 (an arrest warrant need not charge offense with the "technical precision required
in indictments," and the intent of the statute requiring offenses to be "plainly and
substantially" stated in the warrant is to "enable the party accused to understand the
nature of the offense with which he is charged, so that he might be prepared to meet
the charge at the proper time").

We emphasize that a person proximately harmed by being arrested on a facially valid
warrant that transpires to lack probable cause may have several remedies, including
a §1983 action based on an unlawful seizure, see Manuel, 137 S. Ct. at 918 ("The
Fourth Amendment prohibits government officials from detaining a person in the
absence of probable cause. That can happen when the police hold someone without
any reason before the formal onset of a criminal proceeding. But it also can occur
when legal process itself goes wrong—when, for example, a judge's probable-cause
determination is predicated solely on a police officer's false statements."), or an
action for malicious prosecution. He just does not have a claim for false arrest.

   B. Carter's Challenge to the Facially Valid Warrant Doctrine

Carter contends the warrant was invalid because (1) the affidavit on the face of the
warrant failed to state an adequate factual basis for the crime charged and (2) Deputy
Gwinn inadvertently or deliberately omitted material facts during the warrant
application process that bore on probable cause, specifically facts related to Faile's
aggression towards Carter while Carter was in his dwelling.

             i.     Whether the Warrant Established Probable Cause

Carter maintains the warrant was facially invalid because the affidavit contained
only conclusory statements and did not give the magistrate enough facts to find
probable cause. See State v. Smith, 301 S.C. 371, 373, 392 S.E.2d 182, 183 (1990).
As we have noted, whether an arrest warrant was supported by probable cause is a
different question than whether the warrant was facially valid.

Still Carter argues that, viewing the record in the light most favorable to him, there
was evidence enabling a reasonable jury to find probable cause was lacking. He
points to evidence that Faile provoked and attacked him in his home, and therefore,
all of his later blows to Faile were protected by the PPPA and the defense of
habitation. He reasons that because of those defenses, the only evidence in the
record that could lead to a finding of probable cause was Faile's claim that Carter
struck him first.

Carter's argument is off base, for whether the warrant was supported by probable
cause is not a jury issue under the circumstances here. To establish the tort of false
arrest, a party must prove his arrest was unlawful. If Carter had been arrested
without a warrant, he would have to prove there was a lack of probable cause for his
arrest, a question a jury ordinarily must answer. Jackson. v. City of Abbeville, 366
S.C. 662, 669–70, 623 S.E.2d 656, 660 (Ct. App. 2005). As we have held, Carter
was arrested based on a facially valid warrant, which dooms his false arrest case.
Even if the facially valid test required determination of whether the warrant was
supported by probable cause, that question would not be for the jury but for the court.
See State v. Dill, 423 S.C. 534, 544–45, 816 S.E.2d 557, 563 (2018) (holding in
determining sufficiency of probable cause for issuance of a warrant, the reviewing
court, while giving great deference to the magistrate's probable cause conclusion,
must decide whether the conclusion is anchored by a substantial basis). While Dill
is a criminal case, we see no reason to adopt a contrary view for civil cases that
would enable the jury rather than the court to rule upon whether probable cause
existed to issue a criminal arrest warrant.

We add one more point. Whether Carter was protected by the immunity of the PPPA
or a defense does not affect the validity of the warrant. Only diplomatic immunity
includes an immunity from arrest; an immunity such as the PPPA, which a person
may plead to bar prosecution or secure release from custody, "does not destroy the
privilege of the one making the arrest." Restatement (Second) of Torts § 123
comment d (Am. Law Inst. 2019); see also State v. Curry, 406 S.C. 364, 370, 752
S.E.2d 263, 265–66 (2013) (holding immunity provided by PPPA is immunity from
prosecution).
             ii.    Franks v. Delaware and the Facially Valid Warrant Doctrine

In his final attack on the trial court's directed verdict ruling, Carter alleges Deputy
Gwinn inadvertently or deliberately omitted material facts during the warrant
application process that would have defeated probable cause, specifically facts
related to Faile's assault on Carter while Carter was in his home and therefore
protected by the PPPA. According to Carter, this omission entitled him to a Franks
hearing that would have allowed him to have the warrant declared void. See Franks
v. Delaware, 438 U.S. 154 (1978) (holding the Fourth and Fourteenth Amendments
gave defendants the right to challenge the veracity of a warrant affidavit after the
warrant was issued and executed if the defendant could make a preliminary showing
the officer who presented the case to the magistrate judge intentionally or with
reckless disregard told false information to the judge).

Carter did not mention Franks or raise this issue to the trial court nor produce any
evidence in his case in chief of the warrant application process or any alleged
omissions or misrepresentations by the officers. We therefore find this issue
unpreserved as the trial court was not given the chance to ponder or rule upon it.

Nonetheless, even if the issue were preserved, we are not aware of any reported
decision by our state appellate courts transporting the Franks procedure—designed
for use in motions to suppress evidence in criminal prosecutions—to civil false arrest
claims. But the transfer has occurred in §1983 cases in other courts, and some think
it a logical extension of Franks. See Goldstein, From the Exclusionary Rule to a
Constitutional Tort for Malicious Prosecutions, 106 Colum. L. Rev. 643, 681–64
(2006).

As Carter suggests, the facially valid warrant doctrine carries the risk of allowing
government officials to illegitimately procure warrants by intentionally or recklessly
falsifying or omitting material facts and then using the warrant as a shield against a
false arrest claim. Jones v. City of Chicago, 856 F.2d 985, 994 (7th Cir. 1988)
(police instrumental in confinement of plaintiff by supplying misleading information
"cannot hide behind the officials who they have defrauded"). The federal courts
have recognized, in the context of §1983 actions, "a man [is] responsible for the
natural consequences of his actions," Monroe v. Pape, 365 U.S. 167, 187 (1961),
and have long held a police officer who should have known his affidavit did not
establish probable cause is not entitled to qualified immunity when sued in a §1983
action, Malley v. Briggs, 475 U.S. 335, 344–45 (1986).

Drawing on the Franks procedure, courts in §1983 actions have acknowledged that
a facially valid warrant or other facially sufficient legal process (be it a preliminary
hearing ruling or even a grand jury indictment) does not cut off a plaintiff's Fourth
Amendment rights if the process has been so tainted that "the result is that probable
cause is lacking." Manuel, 137 S. Ct. at 920 n.8; see, e.g., Humbert v. Mayor & City
Council of Baltimore City, 866 F.3d 546 (4th Cir. 2017); Winfrey v. Rogers, 901
F.3d 483, 491–92, 496 (5th Cir. 2018) (holding falsity in affidavit violates right not
to be arrested without probable cause; causal chain not broken by grand jury
indictment based on same falsity); Juriss v. McGowan, 957 F.2d 345, 350–51 (7th
Cir. 1992). Borrowing from Franks, these courts allow a §1983 plaintiff arrested on
a facially valid warrant to attack the underlying probable cause if the plaintiff can
prove the officer procured the warrant through deliberate or reckless false statements
or omissions that were material to the finding of probable cause; then, the court
deems the warrant void, and the plaintiff's §1983 claim survives. See Humbert, 866
F.3d at 556–59; see also Rainsberger v. Benner, 913 F.3d 640 (7th Cir. 2019).

   C. Exclusion of Carter's Expert Witness

In support of his false arrest claim, Carter offered an expert witness on police
investigations. During the proffer of his testimony, the expert opined among other
things that the warrant lacked probable cause. The trial court, finding the expert
ill-prepared, excluded him from testifying on the ground his proposed testimony
lacked foundation and would not assist the jury. On appeal, Carter contends the trial
court erred in excluding the expert because any deficiencies in the expert's
preparation went to the weight rather than the admissibility of his testimony.

We review evidentiary rulings for an abuse of discretion and must affirm them unless
they rest on incorrect law or inadequate facts. State v. Green, 427 S.C. 223, 229,
830 S.E.2d 711, 714 (Ct. App. 2019). The trial court properly discharged its
gatekeeping role. As we have held, the issue of whether the arrest warrant lacked
probable cause was not relevant to the jury's decision on Carter's false arrest claim.
Even if it were, the expert's proffered testimony on probable cause was a legal
conclusion. Generally, "[t]estimony in the form of an opinion or inference otherwise
admissible is not objectionable because it embraces an ultimate issue to be decided
by the trier of fact." Rule 704, SCRE. However, expert testimony on issues of law
is rarely admissible. See Dawkins v. Fields, 354 S.C. 58, 66–67, 580 S.E.2d 433,
437 (2003) (finding trial court properly declined to consider an expert affidavit that
mainly offered legal arguments concerning the reasons the trial court should deny
summary judgment); see also State v. Commander, 396 S.C. 254, 264, 721 S.E.2d
413, 418 (2011). The common law and the federal rules of evidence forbid opinions
on issues of law, except foreign law. McCormick on Evidence § 12 (7th ed. 2016);
Weinstein's Federal Evidence § 704.04[1] (2nd ed. 2019); see United States v. Oti,
872 F.3d 678, 691–92 (5th Cir. 2017) (holding expert is never permitted to testify
as to conclusions of law).

Although the trial court did not invoke Rule 704, SCRE, its ruling embodied that
principle. See Rule 220(c), SCACR ("The appellate court may affirm any ruling,
order, decision or judgment upon any ground(s) appearing in the Record on
Appeal."). Rule 704, SCRE, is identical to Rule 704 of the Federal Rules of
Evidence as it existed before a 1984 amendment. The federal advisory committee
note emphasizes that Rule 704's "abolition of the ultimate issue rule does not lower
the bar so as to admit all opinions," because an opinion on the ultimate issue has to
be "otherwise admissible," meaning in the context here that it must be helpful to the
jury as required by Rule 702, SCRE, and satisfy the strictures of Rule 403, SCRE.
The opinion here was not helpful to the jury because it stated a legal conclusion and
essentially told the jury what result to reach on the probable cause question.
Weinstein's Federal Evidence § 704.04[2][01] (2nd ed. 2019) (stating unhelpfulness
is the most common reason for excluding expert legal conclusions, for such an
opinion "supplies the jury with no information other than the witness's view of how
the verdict should read"). The concept of "probable cause" is a legal term of art
carrying a specialized meaning distinct from everyday usage. See United States v.
Perkins, 470 F.3d 150, 158 (4th Cir. 2006) (concluding testimony using "terms with
considerable legal baggage . . . nearly always invade the province of the jury").

We agree with the trial court that the expert's opinion would not have assisted the
jury. See Estes v. Moore, 993 F.2d 161, 163 (8th Cir. 1993) (affirming exclusion of
expert opinion on probable cause for arrest in a § 1983 action because it would not
have assisted the jury); Cameron v. City of New York, 598 F.3d 50, 62 (2nd Cir.
2010) (finding expert witness testimony on probable cause improper in malicious
prosecution case). As the wise trial court well knew, allowing an "investigations"
expert to define probable cause to the jury and apply his view of the facts to his
definition of the law ran the risk of misleading the jury and telling them what their
verdict should be, much like the "oath-helpers" of ancient times. See Fed. R. Evid.
704 (advisory committee note). It also risked treading on the trial judge's role as the
sole source of the law in the trial, further confusing the jury (but not the judge).

We affirm the trial court's exclusion of Carter's false arrest expert.



                             III. BRYANT'S APPEAL

   A. The Probable Cause Element of Carter's Malicious Prosecution Claim
In his appeal, Bryant argues the trial court erred in denying his motion for JNOV on
Carter's cause of action for malicious prosecution because the only inference from
the evidence was that probable cause existed to issue the warrant for his arrest. We
agree.

In ruling on a JNOV motion, the trial court construes all reasonable inferences and
ambiguities in the evidence in favor of the non-moving party as to each element of
the claim and must deny the motion if more than one reasonable inference emerges.
If, however, the evidence could only produce one reasonable conclusion, the motion
must be granted. We use the same yardstick as the trial court. See Allegro, Inc. v.
Scully, 418 S.C. 24, 32, 791 S.E.2d 140, 144 (2016).

To establish a claim for malicious prosecution, a plaintiff must prove the following
elements by the greater weight of the evidence: (1) the institution or continuation of
original judicial proceedings; (2) by or at the instance of the defendant; (3)
termination of the proceedings in plaintiff's favor; (4) malice in instituting the
proceedings; (5) lack of probable cause; and (6) resulting injury or damage. Law v.
S.C. Dep't of Corr., 368 S.C. 424, 435, 629 S.E.2d 642, 648 (2006).

In assessing whether probable cause existed, we must view things as they appeared
to the officers arriving at this chaotic scene. It is an inquiry guided by common
sense, and one that acknowledges human conflict is messy and tense encounters can
produce differing perspectives on what happened. Recognizing that lack of clarity,
at the warrant stage the law does not demand certainty, clear and convincing proof,
proof beyond a reasonable doubt, or even proof by the greater weight of the
evidence. Instead, the law insists on something less, but something more than
reasonable suspicion: it demands a "fair probability." Illinois v. Gates, 462 U.S. 213,
238 (1983); see also Jones v. City of Columbia, 301 S.C. 62, 65, 389 S.E.2d 662,
663 (1990) ("'Probable cause' is defined as a good faith belief that a person is guilty
of a crime when this belief rests on such grounds as would induce an ordinarily
prudent and cautious man, under the circumstances, to believe likewise."); Jackson
v. City of Abbeville, 366 S.C. 662, 667, 623 S.E.2d 656, 659 (Ct. App. 2005)
("Probable cause is determined as of the time of the arrest, based on facts and
circumstances—objectively measured—known to the arresting officer. The
determination of probable cause is not an academic exercise in hindsight."); State v.
Morris, 411 S.C. 571, 580, 769 S.E.2d 854, 859 (2015) ("Probable cause is a
'commonsense, nontechnical conception [ ] that deal[s] with the factual and practical
considerations of everyday life on which reasonable and prudent men, not legal
technicians, act.'" (alterations in original) (quoting Ornelas v. United States, 517
U.S. 690, 695 (1996))). As noted in Brinegar v. United States, 338 U.S. 160, 176
(1949):

             These long-prevailing standards seek to safeguard citizens
             from rash and unreasonable interferences with privacy and
             from unfounded charges of crime. They also seek to give
             fair leeway for enforcing the law in the community's
             protection. Because many situations which confront
             officers in the course of executing their duties are more or
             less ambiguous, room must be allowed for some mistakes
             on their part. But the mistakes must be those of reasonable
             men, acting on facts leading sensibly to their conclusions
             of probability. The rule of probable cause is a practical,
             nontechnical conception affording the best compromise
             that has been found for accommodating these often
             opposing interests. Requiring more would unduly hamper
             law enforcement. To allow less would be to leave
             law-abiding citizens at the mercy of the officers' whim or
             caprice.

Although probable cause is typically an issue for the jury in a malicious prosecution
case, the evidence here yielded only one conclusion—that there was probable cause
to issue a warrant for Carter's arrest on the charge of ABHAN. Accordingly, Bryant
was entitled to judgment as a matter of law. Pallares v. Seinar, 407 S.C. 359, 367,
756 S.E.2d 128, 132 (2014) ("Whether probable cause exists is ordinarily a jury
question, but it may be decided as a matter of law when the evidence yields only one
conclusion."). Deputy Gwinn testified Faile was "covered in blood," and had
"bruises all over his body." Deputy Gwinn took statements from both Carter and
Faile, whose accounts differed as to who started the altercation and whether Faile
was attempting to leave Carter's property when the altercation began. However,
Carter admitted he hit Faile with the bat multiple times, including after Faile was
already on the ground, and declared he would have continued to beat Faile until he
stopped moving. Deputy Gwinn observed Faile's head was disfigured. There were
also bruises and abrasions to the back of Faile's head, torso, and a large mark on his
upper back consistent with the shape of the business end of a baseball bat. Deputy
Gwinn included this information in his police report and provided it, along with
Carter's and Carter's wife's statements, to Judge Yard. Based on these facts, the only
conclusion that can be drawn is that a reasonable person would have believed Carter
had committed the crime of ABHAN. See S.C. Code Ann. § 16-3-600(B)(1) (2015)
(defining ABHAN); S.C. Code Ann. § 16-3-600(A)(1) (2015) (defining great bodily
injury).

Carter contends the evidence showed he was within his rights in defending himself
and his home because Faile assaulted him in his dwelling. While Carter certainly
had a good defense to the alleged ABHAN charge, we can find no evidence in the
record that the officers lacked an objectively reasonable, good faith belief that Carter
had committed ABHAN. The officer who misstated that Castle Doctrine law did
not apply in South Carolina corrected himself later when speaking with Carter's wife,
and there was no evidence this misstatement was repeated to the magistrate or
affected the warrant application process. Carter also points out that Magistrate Yard
testified he did not know who the homeowner was when he signed the warrant, but
Yard testified he knew Carter's position was that Faile had tried to "enter his dwelling
and from there it turned into a physical altercation." Yard stated he was persuaded
Carter had gone too far in his beating of Faile by continuing to strike him beyond
what was necessary.

In addition to contending the Castle Doctrine prohibited any probable cause finding,
Carter also argues the warrant fails to establish probable cause on its face. While
we discussed probable cause above in Part II of this opinion while considering
Carter's false arrest claim, in deciding whether there was insufficient evidence of
probable cause to support Carter's malicious prosecution claim, we are free to
venture beyond the borders of the warrant and consider the record. There was
confusion in the record about what Deputy Gwinn actually swore to under oath.
Deputy Gwinn testified he presented his entire case investigation to Magistrate Yard,
and Yard typed up the warrant, which Deputy Gwinn signed and swore to. In the
warrant, Deputy Gwinn stated under oath that his belief in probable cause was based
on "police investigation" and cited to his report (the report was made a court's exhibit
but was never offered into evidence). The record recounts the officers' struggle to
reconcile the evidence and figure out what happened and who did what. They were
faced with a classic case of conflicting evidence as to who struck the first blow and
whether Faile tried to enter Carter's front door. Carter's wife's statement differed a
bit from Carter's. The officers on scene documented the conflicts and testified they
considered the case from every side, and Deputy Gwinn ultimately presented all
sides to the magistrate.

Although the ABHAN charge against Carter was nolle prossed before a preliminary
hearing occurred because the assistant solicitor in charge of Carter's case believed a
jury would acquit Carter based on the defense of habitation, the Castle Doctrine, or
the PPPA, that fact did not affect whether there was probable cause for Carter's
arrest. The assistant solicitor even testified the arrest was good and the officers'
investigation solid. See Jackson, 366 S.C. at 666, 623 S.E.2d at 658 ("Probable
cause turns not on the individual's actual guilt or innocence, but on whether facts
within the officer's knowledge would lead a reasonable person to believe the
individual arrested was guilty of a crime."). Furthermore, as we have noted, the
PPPA is an affirmative defense that only grants a party immunity from prosecution,
not immunity from arrest. See S.C. Code Ann. § 16-11-450(A) (2015) ("A person
who uses deadly force as permitted by [the PPPA] is justified in using deadly force
and is immune from criminal prosecution and civil action for the use of deadly force
. . . ." (emphasis added)); see State v. Curry, 406 S.C. 364, 370, 752 S.E.2d 263,
265–66 (2013) (holding immunity provided by PPPA is immunity from
prosecution).

We therefore find the trial court erred in denying Bryant JNOV on Carter's malicious
prosecution claim because the only reasonable inference from the record is that
probable cause supported the warrant for Carter's arrest. Accordingly, we reverse as
to this issue. See McBride v. Sch. Dist. of Greenville Cty., 389 S.C. 546, 567, 698
S.E.2d 845, 856 (Ct. App. 2010) (affirming directed verdict as to malicious
prosecution claim where witness statements supported finding that sheriff's officers
had probable cause for arrest and grand jury had indicted plaintiff).

Because our reversal of the trial court's denial of Bryant's motion for JNOV is
dispositive of Bryant's appeal, we do not address Bryant's remaining issues on
appeal. See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518
S.E.2d 591, 598 (1999) (ruling an appellate court need not review remaining issues
when its determination of a prior issue is dispositive of the appeal).

Accordingly, we affirm the trial court's (1) directed verdict against Carter on his false
arrest claim and (2) exclusion of Carter's expert witness. We also hold that the trial
court erred in denying Bryant's JNOV motion on Carter's malicious prosecution
action, and consequently, we reverse the judgment against him.

AFFIRMED IN PART AND REVERSED IN PART.

LOCKEMY, C.J., and WILLIAMS, J., concur.